HOFFMAN, Judge,
dissenting:
I dissent. The first trial in this case served to put the Commonwealth on notice of the likelihood that the evidence in question would provoke a mistrial in any subsequent trial. The Commonwealth was further put on notice of the danger of introducing the pistol when, after it tried unsuccessfully to obtain a ruling on the admissibility of the evidence before the second trial, the trial judge indicated that “his judicial philosophy was substantially similar to that of the previous trial judge.” Majority op. at 892. Under these circumstances I conclude that the Commonwealth’s persistent attempt to introduce the pistol was intended to provoke a mistrial. Accordingly, I would reverse the order of the lower court on the ground that reprosecution of appellants would violate their constitutional right not to be twice placed in jeopardy.